Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on January 15, 2021 is acknowledged. Upon review of applicant’s amendments the restriction requirement is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 13, 14, 21, 22, 25, and 26 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Breyta et al. (US 20120037962 A1; Bre).
Regarding claim 1, Bre discloses a semiconductor structure, comprising: a source/drain (S/D) feature (Fig. 1b, 121; ¶33) disposed in a semiconductor layer  (Fig. 1b, 122; ¶32); a first interlayer dielectric (ILD) layer (Fig. 1b, 132; ¶34) disposed over the S/D feature; a second ILD layer  (Fig. 1b, 133; ¶34) disposed over the first ILD layer; an S/D contact (Fig. 1b, 140; ¶35) disposed in the first and the second ILD layers to contact the S/D feature; an air gap  (Fig. 1b, 150; ¶36) disposed between a sidewall of a bottom portion of the S/D contact (Fig. 1b, 140; ¶35) and the first ILD layer (Fig. 1b, 132; ¶34), wherein a sidewall of a top portion of the S/D contact (Fig. 1b, 140; ¶35) is in 
Bre discloses that dielectric layers 131,133, and 134 may be formed of material which functions as an etch stop relative to dielectric layers 132 and 135.
Regarding claim 3, Bre discloses the semiconductor structure of claim 1, wherein a bottom portion of the ESL (Fig. 1b, 134; ¶39) extends to below a top surface of the second ILD layer  (Fig. 1b, 133; ¶34).  
Regarding claim 4, Bre discloses the semiconductor structure of claim 1, wherein a bottom portion of the ESL (Fig. 1b, 134; ¶39) is above a top surface of the second ILD layer (Fig. 1b, 133; ¶34).  
Regarding claim 8, Bre discloses a semiconductor structure, comprising: a source/drain (S/D) feature  (Fig. 1b, 121; ¶33) disposed in a S/D region of a semiconductor fin (Fig. 1b, 120; ¶32); a first interlayer dielectric (ILD) layer  (Fig. 1b, 132; ¶34)  disposed over the semiconductor fin; a second ILD layer (Fig. 1b, 133; ¶34) disposed over the first ILD layer; a contact feature (Fig. 1b, 140; ¶35) disposed over the S/D feature, wherein the contact feature extends through the first and the second ILD layers; an air gap  (Fig. 1b, 150; ¶36) disposed along sidewalls of the contact feature, wherein the second ILD layer (Fig. 1b, 133; ¶34) seals a top opening (when combined with 134) of the air gap; and an etch-stop layer (ESL) (Fig. 1b, 134; ¶39) disposed over the second ILD layer, wherein the ESL is separated from the air gap by portions of the second ILD layer (top surface of 133).
Regarding claim 13, Bre discloses the semiconductor structure of claim 8, wherein a portion of the ESL (Fig. 1b, 134 within 160; ¶39) is disposed between the 
Regarding claim 14, Bre discloses the semiconductor structure of claim 8, wherein the ESL (Fig. 1b, 134 within 160; ¶39) includes silicon nitride, and wherein the second ILD layer (Fig. 1b, 133 SiCOH; ¶38) is free of silicon nitride.
Regarding claim 21, Bre discloses the semiconductor structure of claim 1, wherein the second ILD layer (Fig. 1b, 133; ¶34) seals (combined with 134) a top opening of the air gap.  (Fig. 1b, 150; ¶36)
Regarding claim 22, Bre discloses a semiconductor structure, comprising: a source/drain (S/D) feature (Fig. 1b, 121; ¶33)  disposed in a semiconductor fin (Fig. 1b, 120; ¶32); a first interlayer dielectric (ILD) layer (Fig. 1b, 132; ¶34) disposed over the semiconductor fin; a second ILD layer (Fig. 1b, 133; ¶34) disposed over the first ILD layer; an S/D contact (Fig. 1b, 140; ¶35) disposed in the first and the second ILD layers, wherein the S/D contact is electrically coupled to the S/D feature; an air gap (Fig. 1b, 150; ¶36) disposed in the first ILD layer, wherein sidewalls of the air gap are defined by the S/D contact and the first ILD layer, and wherein a top opening  (Fig. 1b, 160; ¶38) of the air gap is defined by the second ILD layer, and an etch-stop layer (ESL) (Fig. 1b, 134; ¶39) disposed over the second ILD layer.  
Regarding claim 25, Bre discloses the semiconductor structure of claim 22, wherein a separation distance between a bottom surface of the ESL (Fig. 1b, 134; ¶39) and the top opening (Fig. 1b, 160; ¶38) of the air gap (Fig. 1b, 150; ¶36) is defined by a thickness (bottom surface of 133 to bottom surface of 134) of the second ILD layer.  (Fig. 1b, 133; ¶34)
Regarding claim 26, Bre discloses the semiconductor structure of claim 22, wherein a separation distance between a bottom surface of the ESL  (Fig. 1b, 134; ¶39) and the top opening (Fig. 1b, 160; ¶38) of the air gap (Fig. 1b, 150; ¶36)is less than a thickness of the second ILD layer.  (Fig. 1b, 133; ¶34)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 12, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Breyta et al. (US 20120037962 A1; Bre) in view of Jun et al. (US 20180130796 A1; Jun).
Regarding claim 5, Bre discloses the semiconductor structure of claim 1, wherein the ESL (Fig. 1b, 134; ¶39) is a first ESL, but is silent on the semiconductor structure further comprising a second ESL disposed between the first and the second ILD layers.  
Jun discloses forming an interconnect structure having a source contact (Fig. 22, CA/VA; ¶108/106) extending through a first ILD (Fig. 22, 110; ¶108), a second ILD (Fig. 22, 130; ¶109) and an ESL (Fig. 22, ESL; ¶105) between the ILD layers.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have an addition ESL between ILD layers for more control when forming the source contact hole.
Regarding claim 6, Bre discloses the semiconductor structure of claim 5, wherein the air gap  (Fig. 1b, 150; ¶36) extends vertically through the second ESL. (Fig. 22, ESL; ¶105 Jun)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have an addition ESL between ILD layers for more control when forming the source contact hole.
Regarding claim 12, Bre discloses the semiconductor structure of claim 8, wherein the ESL is a first ESL (Fig. 1b, 134; ¶39), the semiconductor structure further comprising a second ESL disposed between the first and the   second ILD layers, wherein composition of the first ESL is different from composition of the second ESL.  
Jun discloses forming an interconnect structure having a source contact (Fig. 22, CA/VA; ¶108/106) extending through a first ILD (Fig. 22, 110; ¶108), a second ILD (Fig. 22, 130; ¶109) and an ESL (Fig. 22, ESL/AlN; ¶105,53) between the ILD layers.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have an additional ESL of different composition between ILD layers for more shape control when forming the source contact hole.
Regarding claim 23, Bre discloses the semiconductor structure of claim 22, wherein the ESL  (Fig. 1b, 134; ¶39) is a first ESL, the semiconductor structure further comprising a second ESL disposed between the first and the second ILD layers, wherein sidewalls of the air gap are further defined by the second ESL.  
Jun discloses forming an interconnect structure having a source contact (Fig. 22, CA/VA; ¶108/106) extending through a first ILD (Fig. 22, 110; ¶108), a second ILD (Fig. 22, 130; ¶109) and an ESL (Fig. 22, ESL/AlN; ¶105,53) between the ILD layers.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have an additional ESL of different composition between ILD layers for more shape control when forming the source contact hole.
Jun discloses forming an interconnect structure having a source contact (Fig. 22, CA/VA; ¶108/106) extending through a first ILD (Fig. 22, 110; ¶108), a second ILD (Fig. 22, 130; ¶109) and an ESL (Fig. 22, ESL; ¶105) between the ILD layers.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have an addition ESL between ILD layers for more control when forming the source contact hole.
Claim 7, 9-11, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breyta et al. (US 20120037962 A1; Bre) in view of Zhang (US 20150228777 A1; Zhang).
Regarding claim 24, Bre discloses the semiconductor structure of claim 22, further comprising a silicide layer (Fig. 1b, 126; ¶33) disposed between the S/D feature  (Fig. 1b, 121; ¶33) and the S/D contact  (Fig. 1b, 140; ¶35), but is silent on wherein sidewalls of the air gap are further defined by the silicide layer.  
At issue is the position of the silicide layer.
Zhang discloses forming a silicide liner (Fig. 6D, 61; ¶80) extending from between the contact and S/D (Fig. 6D, 59; ¶80) up a sidewall of the contact (Fig. 6D, 63; ¶81). If Combined with Bre the silicide would further define a sidewall with the air gap.
.
Claim 7, 9-11, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breyta et al. (US 20120037962 A1; Bre) in view of  Al-Bayati et al. (US 20070042580 A1; Al).
Regarding claim 7, Bre discloses the semiconductor structure of claim 1, wherein the first ILD layer  (Fig. 1b, 132; ¶34) includes a dielectric material free of germanium and arsenic (silicon dioxide), and wherein the second ILD layer (Fig. 1b, 133; ¶34) but is silent on includes a dielectric material doped with germanium, arsenic, or a combination thereof.  
Al discloses implanting an insulating material with Arsenic and or germanium for lowering the dielectric constant. (¶73)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to implant germanium and arsenic in an insulating material when it is desired to further lower the dielectric constant.
Regarding claim 9, Bre discloses the semiconductor structure of claim 8, and wherein the ESL (Fig. 1b, 134; ¶39) includes a silicon-containing dielectric material free of germanium.  
Bre is silent on wherein the second ILD layer includes a silicon-containing dielectric material doped with germanium,

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to implant germanium and arsenic in an insulating material when it is desired to further lower the dielectric constant.
Regarding claim 10, Bre discloses the semiconductor structure of claim 8, and wherein the ESL (Fig. 1b, 134; ¶39) includes a silicon-containing dielectric material free of arsenic. 
Bre is silent on wherein the second ILD layer includes a silicon-containing dielectric material doped with arsenic,
 Al discloses implanting an insulating material with Arsenic and or germanium for lowering the dielectric constant. (¶73)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to implant germanium and arsenic in an insulating material when it is desired to further lower the dielectric constant.
Regarding claim 11, Bre discloses the semiconductor structure of claim 8, and wherein a concentration of germanium, arsenic, or a combination thereof is greater in the second ILD layer than in the ESL.  (Fig. 1b, 134; ¶39)
Bre is silent on wherein the second ILD layer and the ESL include germanium, arsenic, or a combination thereof,
Al discloses implanting an insulating material with Arsenic and or germanium for lowering the dielectric constant. (¶73)

	Regarding claim 27, Bre discloses the semiconductor structure of claim 22, but is silent on wherein the second ILD layer includes a dielectric material doped with germanium, arsenic, or a combination thereof.
Al discloses implanting an insulating material with Arsenic and or germanium for lowering the dielectric constant. (¶73)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to implant germanium and arsenic in an insulating material when it is desired to further lower the dielectric constant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816